DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
Claims 1-18 are pending.
Election/Restrictions

Applicant's election with no argument (therefore considered without traverse) of Group I, claims 1-10, and the species of marinobufagenin in the reply filed on 04/04/2022 is acknowledged. 
The requirement is therefore made FINAL.
Claims 11-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
Claims 1-10 are under current examination.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1-3 and 5-10 and elected species are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, because the specification, while enabling for the treatment of Angelman syndrome as in claim 4, does not reasonably provide enablement for the full scope of the instant claims of treating every neurological disease, memory impairment or a cognitive dysfunction caused by any disease. The claim contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with the claim. 
Pursuant to In re Wands, 858 F.2d 731,737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988), one considers the following factors to determine whether undue experimentation is required: (A) The breadth of the claims; (B) The nature of the invention; (C) The state of the prior art; (D) The level of one of ordinary skill; (E) The level of predictability in the art; (F) The amount of direction provided by the inventor; (G) The existence of working examples; and (H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure, Some experimentation is not fatal; the issue is whether the amount of experimentation is "undue"; see In re Vaeck, 20 USPQ2d 1438, 1444.
(A) Breadth of claims: The instant claims are broad, encompassing many different neurological diseases. Neurodegenerative disorders, such as Parkinson, Alzheimer’s, Vascular dementia etc. - all have different causes, affect different physiological processes, and are treated with different agents.	 
 (B) The nature of the invention: is a process of treatment of all Neurodegenerative disorders with an inhibitor of Na/K-ATPase. 
(C) State of the Prior Art: The prior art teaches treating Angelman syndrome using marinobufagenin (Chakraborty; Neuropharmacology; 02/16/2017; 117; pages 338-351; as provided by the applicant on IDS dated 07/29/2021). Treatment of vascular dementia (a neurological diseases) has proven unsuccessful (Kavirajan et al., Lancet Neurol 2007; 6; 782-92). The prior art does not appear to provide any evidence as to treatment of the other conditions recited in the instant claim. 
(D) Skill of those in the art: The level of skill in the art is high. An ordinary artisan in the area of drug development would have experience in screening chemical compounds for particular activities. Screening of new drug candidates, while complex, is routine in the art. The process of finding new drugs that have in vitro activity against a particular biological target, (i.e., receptor, enzyme, etc.) is well known. Additionally, while high throughput screening assays can often be employed, developing a therapeutic method, as claimed, is generally not well-known or routine, given the complexity of certain biological systems such as the brain. 
Determining how a particular chemical will impact the brain is not routine. There is no chemical targeting system at this time that can directly stimulate or block only a highly specific cluster of neurons while avoiding effects on other neurons of the same class where the same signal may have a different and unwanted effect. Further, the functioning of many neuronal systems and the pathology of many neurologic diseases involve complex systems involving more than one neurotransmitter. Thus, the level of ordinary skill in the art of treating neurodegenerative diseases is high, as an ordinary artisan in this art needs specialized knowledge of the complex nature of the brain. 
(E) Level of predictability in the art: While the use of marinobufagenin for treatment of Angelman Syndrome is known, the use of such agents to treat other diseases and conditions within the scope of the claim is not predictable. Further, it is unpredictable whether an agent used for one type of neurodegenerative disease can be used to treat another neurodegenerative disease, even when the conditions share symptoms. The predictability of applying an inhibitor to treatment of vascular dementia, spinal cord trauma and the various neurological disorders encompassed by the instant claim would be low given that there doesn’t appear to a link between inhibitor of the instant claims and treatment of these conditions. 
 (F) Direction or Guidance: The specification shows that marinobufagenin affects Angelman syndrome. However, there is no nexus between treating Angelman syndrome and to the full scope of the treatment claimed. The specification does not provide any additional examples or guidance on how to use the inhibitor to treat the additional conditions recited in the claim.
	The prior art provides no compensatory guidance, and since attempts to treat other neurodegenerative diseases, such as vascular dementia, with other inhibitors have been unsuccessful, it would require undue experimentation to practice the invention as broadly claimed.
 (G) Working Examples: The amount of experimentation would be undue because it would require determining which of the conditions listed in the instant claim would be reasonably treated with the inhibitor of the claim. Since, as discussed above, it is not routine to determine how a chemical will act on the brain to treat different neurological conditions, knowing only that the compound of the instant claim affects norepinephrine would mean that significant experimentation would be required to determine which other conditions the compound could treat. This is because one cannot extrapolate between the activity of the compound as an inhibitor affecting Angelman syndrome and the treatment of the other disorders claimed and since there is little guidance (in both the prior art and the specification) with respect to the use of such compounds for other disorders claimed.
 (H) The quantity of experimentation needed: Since there are very limited working examples as described above, the amount of experimentation is expected to be high and burdensome. Applicant fails to provide guidance and supporting information for how to use the compound to treat disorders which are encompassed by the instant claims; therefore, undue experimentation would be expected. 
Due to the level of unpredictability in the art, the very limited guidance provided, and the lack of working examples, the applicant has shown lack of enablement. MPEP 2164.01 (a) states, "A conclusion of lack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation. In re Wright, 999 F.2d 1557, 1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993)." That conclusion is clearly justified here.

Claims 1-6, 8 and 10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The instant claims are directed to a method of treating memory impairment or a cognitive dysfunction wherein the administered compounds include the genus of compounds that “inhibitor of Na/K-ATPase or a list of compounds as in claim 6 and their inotropes, congeners, analogs, aglycone moieties and metabolites”.  Said genus of compounds is not adequately defined in the instant specification. The MPEP states that for a generic claim, the genus can be adequately described if the disclosure presents a sufficient number of representative species in examples that encompass the genus. (MPEP § 2163). A "representative number of species" means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. See AbbVie Deutschland GmbH & Co., KG v. Janssen Biotech, Inc., 759 F.3d 1285, 1300, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014) (Claims directed to a functionally defined genus of antibodies were not supported by a disclosure that "only describe[d] one type of structurally similar antibodies" that "are not representative of the full variety or scope of the genus."). An adequate written description of a chemical invention also requires a precise definition, such as by structure, formula, chemical name, or physical properties, and not merely a wish or plan for obtaining the chemical invention claimed. See, e.g., Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 927, 69 USPQ2d 1886, 1894-95 (Fed. Cir. 2004) (The patent at issue claimed a method of selectively inhibiting PGHS-2 activity by administering a non-steroidal compound that selectively inhibits activity of the PGHS-2 gene product, however the patent did not disclose any compounds that can be used in the claimed methods. While there was a description of assays for screening compounds to identify those that inhibit the expression or activity of the PGHS-2 gene product, there was no disclosure of which peptides, polynucleotides, and small organic molecules selectively inhibit PGHS-2. The court held that "[w]ithout such disclosure, the claimed methods cannot be said to have been described."). If the genus has a substantial variance, the disclosure must describe a sufficient variety of species to reflect the variation within that genus.  Furthermore, for a broad generic claim, the specification must provide adequate written description to identify the genus of the claim.  In Regents of the University of California v. Eli Lilly & Co. the court stated:
"A written description of an invention involving a chemical genus, like a description of a chemical species, 'requires a precise definition, such as by structure, formula, [or] chemical name,' of the claimed subject matter sufficient to distinguish it from other materials." Fiers, 984 F.2d at 1171, 25 USPQ2d 1601; In re Smythe, 480 F.2d 1376, 1383, 178 USPQ 279, 284985 (CCPA 1973) ("In other cases, particularly but not necessarily, chemical cases, where there is unpredictability in performance of certain species or subcombinations other than those specifically enumerated, one skilled in the art may be found not to have been placed in possession of a genus ...") Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398. 

Additionally, in Carnegie Mellon University v. Hoffman-La Roche Inc., Nos. 07-1266, -1267 (Fed. Cir. Sept. 8, 2008), the Federal Circuit affirmed that a claim to a genus described in functional terms was not supported by the specification’s disclosure of species that were not representative of the entire genus.  The Guidelines for Examination of Patent Applications under the 35 USC § 112, first paragraph, “Written Description” Requirement”, published at Federal Register, Vol. 66, No. 4, pp. 1099-1111 outline the method of analysis of claims to determine whether adequate written description is present.  The first step is to determine what the claim as a whole covers, i.e., discussion of the full scope of the claim.  Second, the application should be fully reviewed to understand how applicant provides support for the claimed invention including each element and/or step, i.e., compare the scope of the claim with the scope of the description.  Third, determine whether the applicant was in possession of the claimed invention as a whole at the time of filing.  Each of these factors has been considered, with the most relevant factors discussed below.  For each claim drawn to a genus, each of these factors is to be considered to determine whether there is disclosure of a representative number of species that would lead one skilled in the art to conclude that applicant was in possession of the claimed invention.  Where skill and knowledge in the art is high, adequate written description would require fewer species to be disclosed than in an art where little is known; further, more species would need to be disclosed to provide adequate written description for a highly variable genus.
With respect to the scope of the claims, the full scope includes a method of treating memory impairment or a cognitive dysfunction wherein the administered compounds include the genus of compounds that “inhibitor of Na/K-ATPase or a list of compounds as in claim 6 and their inotropes, congeners, analogs, aglycone moieties and metabolites”.  For example, the instant claims do not include a structures of Na/K-ATPase inhibitor or inotropes, congeners, analogs, aglycone moieties and metabolites that satisfies the functional definition of the genus. "The description requirement of the patent statute requires a description of an invention, not an indication of a result that one might achieve if one made that invention."). Problems satisfying the written description requirement for original claims often occur when claim language is generic or functional, or both. Ariad, 593 F.3d at 1349, 94 USPQ2d at 1171 ("The problem is especially acute with genus claims that use functional language to define the boundaries of a claimed genus. In such a case, the functional claim may simply claim a desired result, and may do so without describing species that achieve that result. But the specification must demonstrate that the applicant has made a generic invention that achieves the claimed result and do so by showing that the applicant has invented species sufficient to support a claim to the functionally-defined genus." 
Comparison of the scope of the claims and the scope of the specification reveals that the scope of the claims is broader than that supported by the specification. There is guidance in the specification regarding list of compounds of claim 6 with no inotropes, congeners, analogs, aglycone moieties and metabolites with only one single example using MBH that is capable of fulfilling the instant function, however, the instant claims encompass millions of compounds. There are no drawings, structural or empirical formulas that sufficiently define the genus of compounds that fulfill the instant function, to allow one to determine the scope of possible compounds.
Functional language at the point of novelty, as herein employed by applicants, is admonished in University of California v. Eli Lilly and Co. 43 USPQ2d 1398 (CAFC, 1997) at 1406: stating this usage does “little more than outline goal appellants hope the recited invention achieves and the problems the invention will hopefully ameliorate”. The CAFC further clearly states that “[A] written description of an invention involving a chemical genus, like a description of a chemical species, requires a precise definition, such as by structure, formula, [or] chemical name, of the claimed subject matter sufficient to distinguish it from other materials” at 1405 (emphasis added), and that “It does not define any structural features commonly possessed by members of the genus that distinguish from others. One skilled in the art therefore cannot, as one can do with a fully described genus, visualize or recognize the identity of the members of the genus.  A definition by function, as we have previously indicated, does not suffice to define the genus…” at 1406 (emphases added).
Having analyzed the claims with regard to the written description guidelines, the specification does not disclose a representative number of compounds or relate the functional language of “inhibitor of Na/K-ATPase or a list of compounds as in claim 6 and their inotropes, congeners, analogs, aglycone moieties and metabolites” to a structure sufficient to describe said compounds.   Thus, one of ordinary skill in the art would be led to conclude that applicants were not in possession of the invention commensurate with the scope of the claims, at the time the application was filed. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6-7 and elected species MBH are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chakraborty (Neuropharmacology; 02/16/2017; 117; pages 338-351; as provided by the applicant on IDS dated 07/29/2021). 
Chakraborty discloses role of Na/K-ATPase in learning and memory deficits (encompassed by neurological disorders) and effect of MBH and ouabain on Na/K-ATPase through inhibition of alpha1-NaKA and effect on hippocampal CA1 region (entire article, especially discussion section).  
Since the cited prior art reads on all the limitations of the instant claims 1-3 and 6-7, these claims are anticipated. 

Claims 1-3, 5, 6, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schulte (WO2012/075408A1; as provided by the applicant on IDS dated 12/29/2021) as evidenced by Giralt (Human Molecular Genetics, 2012, Vol 21, No. 6, 1203-1216). 
Schulte discloses using Na/K-ATPase inhibitor with example of ouabain in treating neurological disorders, with example of Huntington’s disease (which causes hippocampal atrophy and memory deficits, aberrant hippocampus-dependent long term memory as evidenced by Giralt) and its symptoms  of cognitive impairment (encompassed by neurological disorders) at a dose with example 20 microgram/Kg/day (reads on dose range of claims 8 and 9) (entire application, especially abstract, Fig 6B, claims-particularly claim 16, 37, 40 section, pages 5, 8, 21, 31, 32, 34-35, 38, 42, 62).
With regard to limitation of claim 2 “Na/K-ATPase is a1-NaKa-Since the cited prior art teaches same inhibitor and treating of same disease, the inhibitor is expected to affect same target a1-NaKa whether recognized by the cited prior art or not.
  
Since the cited prior art reads on all the limitations of the instant claims 1-3, 5, 6, and 8, these claims are anticipated. 
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PANCHAM BAKSHI whose telephone number is (571)270-3463.  The examiner can normally be reached on M-Thu 7-4.30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-2720627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PANCHAM BAKSHI/Primary Examiner, Art Unit 1623